UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :
                                                                        :   16 Civ. 03573 (ER)
                           - against -                                  :
                                                                        :
JAY MAC RUST and CHRISTOPHER K.                                         :
BRENNER,                                                                :
                                             Defendants.                :   ECF CASE
                                                                        :
                                                                        :
------------------------------------------------------------------------x

         FINAL JUDGMENT AS TO DEFENDANT CHRISTOPHER K. BRENNER


        The Securities and Exchange Commission having filed a Complaint against Christopher

K. Brenner (“Defendant”) on May 13, 2016 (D.E. 1) and Defendant having entered a general

appearance; having consented to the Court’s jurisdiction over Defendant and the subject matter of

this action; and having previously executed a consent (the “Consent”) to the entry of a partial

Judgment on liability imposing injunctive relief without admitting or denying the allegations of

the Complaint (except as to jurisdiction) (the “Brenner Partial Judgment”); and the Court having

entered the Brenner Partial Judgment (D.E. 37); and

        The Commission having filed a motion for monetary relief pursuant to the Brenner Partial

Judgment, and the Court having issued an Opinion and Order dated July 8, 2021 (D.E. 59) (the

“Order”) that granted the Commission’s motion, and ordered that Defendant pay disgorgement in

the amount of $105,297, plus prejudgment interest thereon for the period September 30, 2011 to

June 6, 2017, and a civil penalty in the amount of $150,000, and further ordered the Commission

file a supplemental submission on or before July 16, 2021 setting forth the amount of

prejudgment interest in accordance with Order, and
       WHEREAS, the Commission having timely submitted its calculation of proposed

prejudgment interest, together with a motion for entry of a proposed Final Judgment as to

Defendant (D.E. 60), and the Court having reviewed the Commission’s submission and upon all

the prior proceedings had herein, NOW THEREFORE, for good cause shown:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                 2
                                                      II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $105,297, representing net profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of

$20,962.23, and a civil penalty in the amount of $150,000 pursuant to Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying

$276,259.23 to the Securities and Exchange Commission within 30 days after entry of this Final

Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to
     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Christopher K. Brenner as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.
                                                  3
         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by using all collection procedures authorized by law, including, but not limited to,

moving for civil contempt at any time after 30 days following entry of this Final Judgment.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Defendant shall pay post judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961. The Commission shall

hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),

pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund and the Fund may only be

disbursed pursuant to an Order of the Court.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

                                                   4
a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.



                        2021
Dated: ______________,
        July 15        _____
        New York, New York
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE
                                                       EDGARDO RAMOS




                                                 5
